Case 21-42922             Doc 6      Filed 08/08/21 Entered 08/08/21 16:26:22                     Main Document
                                                  Pg 1 of 8


                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI

   In re:                                                       )
   William and Susan Dames                                      )       Case No.
                                                                )       Chapter 13
   SSN: xxx-xx-0339                                             )       Hearing Date:
   SSN: xxx-xx-1254                                             )       Hearing Time:
   Debtors                                                      )       Hearing Loc:

                                                  CHAPTER 13 PLAN


   1.1          A limit on the dollar amount of a secured claim, which may result in a           Included
                partial payment or no payment at all to the secured creditor.                    Not Included
   1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money                 Included
                security interest.                                                               Not Included
   1.3          Nonstandard provisions set out in Part 5.                                        Included
                                                                                                 Not Included

  Part 1.                NOTICES

  TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an
  option does not indicate that the option is appropriate in your circumstances or that it is permissible in the
  Eastern District of Missouri. Plans that do not comply with local rules and judicial rulings may not be
  confirmable.

  TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified,
  or eliminated. You should read this plan carefully and discuss it with your attorney, if you have one in this
  bankruptcy case. If you do not have an attorney, you may wish to consult one. If you oppose the plan’s
  treatment, you or your attorney must file an objection to confirmation in accordance with the Eastern
  District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without
  further notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF
  CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN.
  CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
  RECEIVES THE CLAIM.

  Part 2.                PLAN PAYMENTS AND LENGTH OF PLAN

  2.1     Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows:
  (complete one of the following payment options)

                (A) $ 1100.00 per month for 60 months.

           (B) $        per month for    months, then $    per month for      months, then $   per month
  for     months.

                (C) A total of $   through   , then $   per month for      months beginning with the payment due
  in     , 20     .

  2.2      Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall
  provide the Chapter 13 Trustee with a copy of each return required to be filed during the life of the plan.
  The Debtor shall send any tax refund received during the pendency of the Chapter 13 case to the Trustee;
  however, Debtor may retain a portion of a tax refund to pay income taxes owed to any taxing authority for
  the same period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers and
  refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each
  year.
                                                            1
Case 21-42922         Doc 6     Filed 08/08/21 Entered 08/08/21 16:26:22                      Main Document
                                             Pg 2 of 8



  2.3      Additional Lump Sums. Debtor shall send additional lump sums(s) consisting of NONE , if
  any, to be paid to the Trustee.

  Part 3.           DISBURSEMENTS

  Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the
  Chapter 13 Trustee will make the payments to creditors. All disbursements by the Trustee will be made
  pro-rata by class, except per month disbursements described below. However, if there are funds available
  after payment of equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be
  distributed again to those same paragraphs until paid in full before distributing to the next highest
  paragraphs:

  3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

  3.2      Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory
  contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as follows:

   CREDITOR NAME                               TOTAL AMOUNT DUE                              CURE PERIOD (6 months or less)
   None                                        $0.00                                         6 months

  3.3      Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee under
  this paragraph shall cease when the proof of claim has been paid in full, the Chapter 13 plan has completed,
  or the Court so orders.)

      (A) Post-petition real property lease payments. Debtor assumes executory contract for real property
  with the following creditor(s) and proposes to maintain payments (which the Debtor shall pay) in
  accordance with terms of the original contract as follows:

   CREDITOR NAME                               MONTHLY PAYMENT
   -NONE-

      (B) Post-petition personal property lease payments. Debtor assumes executory contract for personal
  property with the following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in
  accordance with terms of the original contract as follows:

   CREDITOR NAME                               MONTHLY PAYMENT                               EST MONTHS REMAINING
   -NONE-

       (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other
  than Debtor's residence.) Maintain payments of the following continuing debt(s) in accordance with terms
  of the original contract with any arrearages owed at the time of filing to be cured in paragraph 3.5(A).
  Trustee shall make payments in the amount listed below or as adjusted by the creditor under terms of the
  loan agreement.

   CREDITOR NAME                               MONTHLY PAYMENT
   -NONE-

      (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s)
  secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted
  by creditor under terms of loan agreement) to:

   CREDITOR NAME                               MONTHLY PAYMENT                               BY DEBTOR/TRUSTEE

  SN Servicing Corporation                     $1460                                        Debtors



                                                       2
Case 21-42922         Doc 6      Filed 08/08/21 Entered 08/08/21 16:26:22                        Main Document
                                              Pg 3 of 8


      (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not
  provided for elsewhere in the plan) in full in equal monthly installments over the life of the plan, estimated
  as:

   CREDITOR NAME                                 TOTAL AMOUNT DUE                               INTEREST RATE
   -NONE-


  3.4       Attorney Fees. Pay Debtor's attorney $ 1900.00 in equal monthly payments over 18 months
  (no less than 18 months). Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6
  below. [See procedures manual for limitations on use of this paragraph]

  3.5      Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts
  paid under paragraphs 3.3(C) or (D) in equal monthly installments over the period set forth below and with
  the interest rate identified below, estimated as follows. If no period is set forth below for a claim to be paid
  under this paragraph, the claim will be paid over the lesser of the plan length or 48 months.

   CREDITOR NAME                       TOTAL AMOUNT DUE                  CURE PERIOD                        INTEREST RATE
   SN Servicing Corp                   $15,000                           48 Months                          0%


       (B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly
  payments over the period set forth below with 4.75 % interest. If no period is set forth below for a claim
  to be paid under this paragraph, the claim will be paid over the plan length.

   CREDITOR                            EST BALANCE DUE                   REPAY PERIOD                       TOTAL w/INTEREST
   -NONE-                                                                60 Months


       (C) Secured claims subject to modification. Pay all other secured claims the fair market value of the
  collateral, as of the date the petition was filed, in equal monthly payments over the period set forth below
  with 4.75 % interest and with any balance of the debt to be paid as non-priority unsecured debt under
  paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a claim to be paid under
  this paragraph, the claim will be paid over the plan length.

  CREDITOR                 BALANCE DUE             FMV          REPAY PERIOD              TOTAL w/INTEREST
  Chrysler Financial         $19,522             $15,000          60 Months                  $16,881

  MSD                         $9,550             $300,000          60 Months                    $10,748

      (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be
  paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal
  monthly installments over the period and with interest as identified below:

  CREDITOR                 EST BALANCE          TRUSTEE/CO-DEBTOR                 PERIOD      INTEREST RATE

  -NONE-

      (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed
  pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other
  post-petition fees and costs which the Court allows and orders the Trustee to pay. Any such amounts shall
  be paid in equal monthly payments over the remainder of the plan duration and shall not receive interest.

  3.6      Additional Attorney Fees. Pay $ 2,400.00 of Debtor's attorney's fees and any additional
  Debtor's attorney's fees allowed by the Court.
                                                           3
Case 21-42922           Doc 6      Filed 08/08/21 Entered 08/08/21 16:26:22                       Main Document
                                                Pg 4 of 8



  3.7        Pay sub-paragraphs concurrently:

       (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, pay claim in full with interest
  rate as identified below:

   CREDITOR NAME                       EST TOTAL DUE                      TRUSTEE/CO-DEBTOR                   INTEREST RATE
   -NONE-

       (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a
  governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s) after completion
  of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments that become due after filing
  shall be paid directly by Debtor(s):

   CREDITOR                                        TOTAL DUE                                 TOTAL AMOUNT PAID BY TRUSTEE
   -NONE-

  3.8       Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the
  plan in full, estimated as follows:

   CREDITOR NAME                                          TOTAL AMOUNT DUE
   Internal Revenue Service                               $3,500

   State of Missouri                                      $2,000

   St. Louis County Collector of Revenue                  $200

   City & Village                                         $8,500


  3.9        Pay the following sub-paragraphs concurrently:

      (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $84,662 . Amount required to be paid to non-priority unsecured creditors as determined by §1325(a)(4)
  hypothetical Chapter 7 liquidation calculation: $ 0.00 . Amount required to be paid to nonpriority
  unsecured creditors as determined by §1325(b) calculation: $ 0.00 . Debtor guarantees a minimum of
  $ 0.00 (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

      (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the following
  creditor(s) and requests that the Court grant the creditor relief from the stays under sections 11 U.S.C. 362
  and 1301. Any deficiency shall be paid as non-priority unsecured debt. unless noted otherwise below.

            The Trustee shall stop payment on the creditor's claim until such time as the creditor files an
        amended claim showing the secured and unsecured deficiency (if any) still owed after sale of the
        surrendered collateral. (This paragraph shall not be effective unless the box is checked)

   CREDITOR                                               COLLATERAL

       (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with
  the following creditor(s). Any balance to be paid as non-priority unsecured debt:

   CREDITOR                                               CONTRACT/LEASE
   -NONE-

  Part 4.             OTHER STANDARD PLAN PROVISIONS


                                                           4
Case 21-42922         Doc 6      Filed 08/08/21 Entered 08/08/21 16:26:22                        Main Document
                                              Pg 5 of 8


  4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor,
  will make all pre-confirmation disbursements pursuant to § 1326(a).

  4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a
  proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

  4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan
  shall not be binding on the creditor.

  4.4       The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any
  creditor secured by a mortgage on real estate pending filing of a claim.

  4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

  4.6      Debtor is not to incur further credit or debt without the consent of the Court unless necessary for
  the protection of life, health or property and consent cannot be obtained readily.

  4.7      All secured creditors shall retain the liens securing their claims until the earlier of the payment of
  the underlying debt determined under non-bankruptcy law or discharge under § 1328. However, Debtor
  will request avoidance of non-purchase money liens secured by consumer goods as well as judicial liens
  which impair exemptions and said creditors will not retain their liens if the court enters an order granting
  Debtor's request to avoid the liens.

  4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

  Part 5.            NONSTANDARD PLAN PROVISIONS

  Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision
  is a provision not otherwise included in the Official Form or Local Form or deviating from it. Nonstandard
  provisions set out elsewhere in this plan are ineffective.

  The following plan provisions will be effective only if there is a check in the box “included” in Part 1
  of this Plan:

  5.1



  5.2


  Part 6.            CERTIFICATION

  The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in
  this Plan are identical to those contained in Official Local Form 13 of the Eastern District of
  Missouri, other than any Nonstandard Plan Provisions in Part 5.

  DATE:__8/8/2021_                               DEBTOR: /s/ William Dames

  DATE:__8/8/2021_                               DEBTOR: /s/ Susan Dames


  DATE:__8/8/2021                                __/s/ Andrew Kirkwood Smith____
                                                 Andrew Kirkwood Smith 61641MO
                                                 Attorney for Debtor
                                                 26A North Central Avenue

                                                         5
Case 21-42922     Doc 6    Filed 08/08/21 Entered 08/08/21 16:26:22             Main Document
                                        Pg 6 of 8


                                        Clayton, MO 63105
                                        Phone: 314-740-2989 Fax: 314-781-2695
                                        aksmithlaw@gmail.com




                             CERTIFICATION OF SERVICE


  I.      I certify that a true and correct copy of the foregoing document was filed
  electronically on August 8, 2021 with the United States Bankruptcy Court, and has been
  served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on
  the Court’s Electronic Mail Notice List.

                                                       /s/ Andrew Kirkwood Smith
                                                       Andrew Kirkwood Smith


  II.     I certify that a true and correct copy of the foregoing document was filed
  electronically with the United States Bankruptcy Court, and has been served by Regular
  United States Mail Service, first class, postage fully pre-paid, addressed to the parties
  listed below on August 8, 2021:




                                              6
Case 21-42922        Doc 6      Filed 08/08/21 Entered 08/08/21 16:26:22        Main Document
                                             Pg 7 of 8


Diana Daugherty
Chapter 13 Trustee                                 Mohela/sofi
PO Box 430908                                      633 Spirit Drive
St. Louis, MO 63143                                Chesterfield, MO 63005
                                                   MSD
                                                   PO Box 437
 Office of the United States Trustee               Saint Louis, MO 63166
111 South 10th Street
Suite 6.353                                        Navient
St. Louis, MO 63102                                Po Box 9500
                                                   Wilkes Barre, PA 18773
Account Resolution Corporation
PO Box 3860                                        Park Louis
Chesterfield, MO 63006                             229 North 7th Street
                                                   Saint Louis, MO 63101
Amcol Systems
PO Box 21625                                       RSI
Columbia, SC 29221                                 PO Box 21808
                                                   Columbia, SC 29221
Aptive Environmental
10747 Indian Head Industrial Blvd                  Sandberg Phoenix
Saint Louis, MO 63132                              120 S Central, Suite 1600
                                                   Saint Louis, MO 63105
Chrysler Financial
PO Box 660335                                      SN Servicing Corporation
Dallas, TX 75266                                   323 5th Street
                                                   Eureka, CA 95501
City & Village
#3 Hollenberg Court                                St. Louis County Collector of Revenue
Bridgeton, MO 63044                                41 South Central Avenue
                                                   Saint Louis, MO 63105
DJO LLC
2900 Lake Vista Drive, Suite 200                   St. Louis Pathology
Lewisville, TX 75067                               PO Box 775687
                                                   Chicago, IL 60677
Fed Loan Serv
Pob 60610                                          State of Missouri Taxation
Harrisburg, PA 17106                               PO Box 385
                                                   Jefferson City, MO 65105
Internal Revenue Service
PO Box 7346                                        Syncb/sams
Philadelphia, PA 19101                             Po Box 965005
                                                   Orlando, FL 32896
Mercy East
PO Box 505381                                      West County Radiological Group
Saint Louis, MO 63150                              11475 Olde Cabin Road Suite 200
                                                   Saint Louis, MO 63141
Mercy Go Health
PO BOx 505453                                      Western Anesthe
Saint Louis, MO 63150                              Po Box 480
                                               7
Case 21-42922       Doc 6    Filed 08/08/21 Entered 08/08/21 16:26:22   Main Document
                                          Pg 8 of 8


High Ridge, MO 63049

Woodlyn Crossing Association
C/O Sandberg Phoenix
600 Washington Ave, 15th Floor
Saint Louis, MO 63101

/s/ Andrew Smith
Andrew Smith




                                            8
